DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-9, 12-16, and 19, prior art fails to explicitly disclose or suggest a remote control arrangement comprising: a portable computer, on which a computer program for generating and transmitting control signals with a transmitter provided on the computer is stored; a remote-controlled object, on which a receiver configured to receive the control signals and a controller configured to control the object in accordance with the received signals are provided; and a safety device having an operating element that can be mechanically actuated, wherein a safety control connection can be established between the safety device and the portable computer, control of the object can be allowed only when the safety control connection is established wherein the safety control connection comprises an electronic signal connection between the safety device and the computer, wherein the control signals for moving the object cannot be transmitted until the electronic signal connection exists, wherein the safety device has a safety transmitter by which a termination signal preventing the movement of the object can be transmitted, and wherein the termination signal includes an active termination signal transmitted directly from the safety device to the remote-controlled object upon activation of the operating element.
Regarding claims 2, 10, 11, 17, 18, and 20, reasons for allowance are as discussed in the previous Office Action mailed August 5, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        November 3, 2021